Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hannah Tien on March 18, 2021.
The Examiner’s claim amendment is attached here, wherein 
claims 7 and 10 have been cancelled,
claim 13 has been added,
claims 1-6, 8-9, and 11-13 have been allowed.


Requirement of election of inventions is withdrawn:
Claim 1 is allowed. The restriction requirement as set forth in the Office action mailed on 5/21/2020 has been reconsidered in view of the allowability of the claim to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between group I-III is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-11 (group II), directed to a method of using the antibody of claim 1 for treating antigen expressing cancer and claim 12 (group III), a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s statement of reasons for allowance: 
1) 	The rejections under 35 USA 112(a) are withdrawn in view of the claim amendment. 
2)	The priority benefit to provisional applications 61/946980 and 61/946997 filed on 3/3/2014 is given in view of the Petition decision on 2/17/2021 and corrected ADS filed on 11/17/2020. The rejections under 35 USA 102 and 103 are withdrawn. 
3) 	The pending provisional ODP rejection is moot in view of the instant application being filed earlier.  Applicant is suggested filing terminal disclaimer or amendment to the claims in the application 16/615822.
4). 	The prior art does not anticipate, teach or suggest the antibody comprising VH and VL set forth in currently amended claim 1 and method of treating a cancer of claim 8 and imaging tissue of claim 12 comprising administering the antibody of claim 1.

	
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 12/17/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642